953 F.2d 639
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re SNOWSHOE COMPANY, Debtor.SNOWSHOE COMPANY, Debtor-Appellant,v.Michael L. BRAY, Trustee-Appellee.
No. 91-1610.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 25, 1991.Decided Jan. 10, 1992.

Appeal from the United States District Court for the Northern District of West Virginia, at Elkins, Nos.  CA-88-45-E, BK-85-93-C, Robert R. Merhige, Jr., Senior District Judge.
S. Franklin Burford, Elkins, W.Va., for appellant.
Michael L. Bray, Steptoe & Johnson, Clarksburg, W.Va., for appellee.
N.D.W.Va.
AFFIRMED.
Before K.K. HALL and NIEMEYER, Circuit Judges, and ALEXANDER HARVEY, II, Senior United States District Judge for the District of Maryland, sitting by designation.
OPINION
PER CURIAM:


1
This is an appeal from the judgment of the district court affirming the bankruptcy court's denial of a motion that Bankruptcy Judge Edward Friend recuse himself from all matters related to the bankruptcy of the Snowshoe Company.   We have recently decided this precise issue in six consolidated appeals in related proceedings.   In re:  Snowshoe Co., No. 91-1417(L) (4th Cir.  Nov. 4, 1991).   Because this issue has been authoritatively decided, we dispense with oral argument.   Our review of the record and consideration of the briefs of the parties discloses that this appeal is without merit.   Accordingly, we affirm the judgment of the district court on the reasoning of the district court's memorandum opinion.   In re:  Snowshoe Company, No. CA-88-45-E (N.D.W.Va. May 11, 1991).


2
AFFIRMED.